Motion denied, with $10 costs and necessary printing disbursements. The moving papers are defective in that copies of the order from which leave to appeal is sought and of the order of the Appellate Division denying leave, together with notices of entry thereof, are not attached to the motion papers as required by rule 21 (subd. b) of the rules of this Court. That is sufficient ground for denial of this motion. In this case, consideration of the merits of the application leads to the same result.